      Case: 3:17-cv-00454-wmc Document #: 63 Filed: 03/31/21 Page 1 of 14




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

DAVID DEBAUCHE,

                            Plaintiff,                         OPINION AND ORDER
       v.
                                                                    17-cv-454-wmc
WISCONSIN DEPARTMENT OF CORRECTIONS, ET AL.,

                            Defendants.


DAVID DEBAUCHE,

                            Plaintiff,                         OPINION AND ORDER
       v.
                                                                    17-cv-524-wmc
WISCONSIN DEPARTMENT OF CORRECTIONS, ET AL.,

                            Defendants.


       Pro se plaintiff David DeBauche, a prisoner at Columbia Correctional Institution

(“Columbia”), filed these two lawsuits under 42 U.S.C. § 1983, claiming that several dozen

defendants have been violating his constitutional rights in a multitude of ways. In Case

No. 17-cv-454 (“the ’454 case”), DeBauche appears to be challenging his continued

placement in administrative confinement, conduct reports, and ability to access the courts,

while in Case No. 17-cv-524 (“the ’524 case”), DeBauche challenges the medical care he

has been receiving at Columbia since approximately 2016.

       In September of 2019, the court dismissed both of these lawsuits without prejudice,

since both complaints were in gross violation of Federal Rule of Civil Procedure 20.

Further, many of DeBauche’s allegations omitted material details and relevant dates.

Accordingly, the court dismissed DeBauche’s complaints without prejudice, giving DeBauche
        Case: 3:17-cv-00454-wmc Document #: 63 Filed: 03/31/21 Page 2 of 14




the opportunity to file an amended complaint that narrowed his claims and corrected these

other, identified deficiencies. (’454 case, dkt. #28; ’524 case, dkt. #15.)

        After receiving five extensions of time -- in fairness, at least some due in part to

lockdown procedures in place at Columbia to address the COVID-19 pandemic --

DeBauche submitted proposed, amended complaints in each lawsuit, as well as multiple

motions. Unfortunately, both of DeBauche’s amended complaints continue to include far

too many claims and defendants to proceed in one lawsuit; in fact, he appears to have added

new claims for events that have taken place since initiating these lawsuits. At this juncture,

the court still cannot discern which of the many, possible lawsuits DeBauche would like to

pursue in either case. Accordingly, Federal Rule of Civil Procedure 20, the court must

again dismiss both lawsuits without prejudice. However, if DeBauche wishes to pursue a

narrower set of related claims and defendants in either lawsuit, he must now do so by filing

a new lawsuit.



                                ALLEGATIONS OF FACT

   A.          Case No. 17-cv-454

        Previously, DeBauche named the following defendants employed by the Wisconsin

Department of Corrections (“DOC”) at Columbia in the ’454 case: Warden M. Dittman;

“Assistant” Warden Ruck; Security Director Lucas Weber; Captain Morgan; Unit Manager

L. Walker; Program Services Supervisor Neuhauser; Inmate Complaint Examiner (“ICE”)

Mary Leiser; Inmate Complaint Supervisor Isaac Hart; Unit Manager Fink A. Bender;

Correctional Officers Hunter, Stahl, Price and Kraft; and Columbia Administrative



                                              2
      Case: 3:17-cv-00454-wmc Document #: 63 Filed: 03/31/21 Page 3 of 14




Committee members Jane and John Doe. DeBauche also named C. O’Donnell and the

DOC itself. The court previously found that DeBauche’s complaint included at least the

following lawsuits:

       •   Lawsuit 1: Plaintiff’s claim that defendants Dittman, Walker, Ruck, Weber,
           Morgan and Neuhauser have been continuously keeping him on administrative
           confinement status based on false conduct reports, in retaliation for litigating
           DeBauche v. James, No. 13-cv-553 (W.D. Wis.) (“the ’553 case).

       •   Lawsuit 2: Plaintiff’s claim that CO Hunter destroyed his legal materials in
           2014, which prevented him from litigating the ’553 case.

       •   Lawsuit 3: Plaintiff’s claim that in 2017, Security Director Weber instituted
           policies that prevented him adequate access to the law library and from using
           other prisoners to help with legal matters.

       •   Lawsuit 4: Plaintiff’s claim that CCI’s business office, including Bender, have
           prevented him from obtaining legal loans, froze his accounts and charged him
           inappropriately for legal materials, all of which has curbed his access to the
           courts.

       •   Lawsuit 5: Plaintiff’s challenge to defendants Leiser’s and Hart’s handling of his
           inmate complaints.

       •   Lawsuit 6: Plaintiff’s complaints that in May of 2017, Walker knew prisoners
           were not receiving enough food and failed to take corrective measures.

       •   Lawsuit 7: Plaintiff’s claim that in October of 2016, his blanket and warm
           clothing were confiscated following a search of his cell and not returned in a
           timely fashion.

       •   Lawsuit 8: Plaintiff’s claim that Nurse Walters sexually assaulted him during an
           examination.

       •   Lawsuit 9: Plaintiff’s claim that he has been unable to practice his religious
           beliefs while in segregation.

       •   Lawsuit 10: Plaintiff’s claim that in September 2017, after filing his complaint,
           officers Stahl, Price, and Kraft have retaliated against him in various ways.




                                             3
      Case: 3:17-cv-00454-wmc Document #: 63 Filed: 03/31/21 Page 4 of 14




       •   Lawsuit 11: Plaintiff’s claim that in April of 2018, Fink retaliated against him
           by failing to return items to him, in an apparent effort to prevent him from
           litigating this case.

       DeBauche has not pared down his claims or defendants in his proposed amended

complaint. Instead, he names the following defendants, some of which overlap with his

original complaint: Dittman; Ruck; Novak, Columbia’s current warden; Weber; Gwen

Schultz and Gustke, Columbia’s security directors from 2020; John Does 1 and 2;

Columbia’s assistant security directors; Leiser; Hough and Lohman-Peterson, inmate

advocates; Pafford; Lt. Gerry, Lt. P. Sanneh, John Doe 3, and Captain Kevin Pitzen,

hearing officers for conduct reports. (Dkt. #49, at 1-2.) Similarly, as in his original

complaint and supplement, DeBauche again claims that: both DOC and Columbia officials

have been retaliating against him for filing lawsuits; various Columbia officials issued false

conduct reports after he filed the ’553 case in 2013, leading to his placement in segregation

for over 1400 days; putative defendants Dittman, Ruck, Lucas, Weber, Morgan and

Neuhauser isolated him from other inmates and the law library, which has prevented him

from litigating his other lawsuits; officers Kratz and James required inmates to choose

between eating breakfast and taking law library time; apparently other defendants searched

his cell multiples times in 2015, resulting in prison official confiscating his legal materials

related to his ’553 case; and in 2014, he was moved cells and his legal materials were

confiscated, although he does not allege what Columbia officials were involved. (Id. at 3.)

       Again, DeBauche’s pleading also lack specifics, including how these defendants

prevented him from litigating his lawsuits (except that he submitted requests for law library

time in 2016 and 2017, which were denied), and he has not alleged when certain


                                              4
        Case: 3:17-cv-00454-wmc Document #: 63 Filed: 03/31/21 Page 5 of 14




requirements were in place or how those alleged policies prevented him from litigating any

lawsuit. DeBauche similarly claims that: his administrative confinement review hearings

are meaningless; Columbia staff took actions that prevented him from litigating his claims

in the ’553 case, as well as other matters; and his procedural due process rights have been

violated, detailing multiple conduct reports that he has been issued in 2019 and 2020.

Defendants Ray, Lohman-Peterson, Pafford, Gerry and Pitzen were apparently involved in

these disciplinary proceedings, which DeBauche claims were based on false charges, but he

also claims that the procedures required by due process were denied him.

        Finally, DeBauche details a new incident in September of 2017, when he was

subjected to sewage from a clogged toilet. In particular, DeBauche claims he has been

harassed by Correctional Officers Stahl, Price, Kraft and Fink in retaliation for filing this

lawsuit, and on September 5, 2017, the toilet in DeBauche’s cell overflowed, covering his

floor and toilet in feces and sewage. After being briefly moved to the showers, DeBauche

claims he was moved back to the dirty cell. Further, Officer Stahl allegedly laughed at him

and refused to provide necessary cleaning supplies.



   B.         Case No. 17-cv-524

        DeBauche’s allegations in this case again span several years, from approximately

2012 to 2017, with the overarching theme being a challenge to Columbia staff’s handling

of his physical and mental health needs. In his original complaint and supplement, plaintiff

named the following 19 defendants: Drs. Suebke, Suliene, Martin, Stange, Hoffman,

Callister, Griffin, and Syed; nurses Dejarden and Walters; Warden Dittman; Sergeant

Chattman; Columbia Health Services Unit (“HSU”) managers Anderson, Mashak, and
                                             5
      Case: 3:17-cv-00454-wmc Document #: 63 Filed: 03/31/21 Page 6 of 14




Gohde; L. Walker; and correctional officers Stahl, Price and Kraft. The court explained

that his original complaint involved at least the following ten lawsuits:

       •   Lawsuit 1: Plaintiff’s challenge to how Drs. Syed, Suliene, Martin, and
           Hoffman, and nurses Anderson, Mashak and Gohde handled his allergies and
           skin condition, in 2011, 2016 and 2017.

       •   Lawsuit 2: Plaintiff’s challenge to how Anderson reviewed his bladder and
           prostate ultrasound in 2013, and how Dr. Syed responded to his continued need
           for treatment for his bladder and prostate issues in 2015.

       •   Lawsuit 3: Plaintiff’s complaints about how various staff, including Mashak, Dr.
           Syed and Dr. Suliene responded to his need for accommodations and pain
           relievers for his back problems.

       •   Lawsuit 4: Plaintiff’s various challenges to Dr. Griffin’s treatment for his eye
           issues.

       •   Lawsuit 5: Plaintiff’s claim that Walters sexually assaulted him.

       •   Lawsuit 6: Plaintiff’s challenge to CCI’s dental care.

       •   Lawsuit 7: Plaintiff’s claim that CCI’s mental health care professionals,
           including Dr. Callister, failed to address his mental health care needs
           appropriately.

       •   Lawsuit 8: Plaintiff’s claim that Dr. Suebke retaliated against him for
           complaining about him.

       •   Lawsuit 9: Plaintiff’s claim that during some unspecified time he was held in an
           extremely warm room without water.

       •   Lawsuit 10: Plaintiff’s claim that Stahl, Price and Kraft retaliated against him
           for filing this lawsuit.

       In his amended complaint, DeBauche now names a total of 23 defendants, many of

which were named previously:       the Wisconsin Department of Corrections (“DOC”);

Warden Dittman; Drs. Suliene, Martin, Kasmir, Hoffman, Syed, and Ribault; Nurses

Dejarden and Grier; Columbia Health Services Unit (“HSU”) managers Anderson, Mashak



                                             6
      Case: 3:17-cv-00454-wmc Document #: 63 Filed: 03/31/21 Page 7 of 14




and Gohde; Columbia’s current HSU manager Buchanan; Dr. Ribault; Officers Hunter and

Kerhn; Unit Managers Olsen and Glass; and four additional defendants whose names were

indecipherable.

       As in his original complaint, DeBauche’s amended complaint also outlines several

medical conditions for which he has sought treatment from HSU staff at Columbia dating

back to approximately 2006. He again details: the alleged deficient treatment of his

allergies by defendants Martin, Anderson, and Syed; similar treatment of his seborrheic

dermatitis by Martin, Syed, Hoffman, Anderson, Mashak, and Gohde; the deficient

treatment of his bladder and prostate by Martin, Anderson, Syed and Hoffman; wrongful

denial of access to an extra thick mattress to address his back problems by Mashak, Syed

and Suliene; his dental health care needs being ignored; and the general requirement of co-

pays for the various interventions that he needed to address his health care issues.

       In addition, DeBauche asserts new complaints about: delays associated with annual

exams; Dr. Ribault’s treatment of his foot pain and need for special shoes in 2017; the

alleged failure to provide him needed follow-up with a urologist after a September 2019

colonoscopy for the removal of nine polyps; a January 2020 incident in which he was placed

in a restraint chair due to false allegations that he had swallowed drugs; being retaliated

against for complaining about his medical care by unjustified cell searches and the

destruction of his records; cancelations of his medical appointments by Dr. Ribault; and

his request for mental health treatment in January 2020 being ignored.




                                             7
      Case: 3:17-cv-00454-wmc Document #: 63 Filed: 03/31/21 Page 8 of 14




                                         OPINION

I. The proposed amended complaints again violate Rule 20

       Under Rule 20 of the Federal Rules of Civil Procedure, a plaintiff may join claims

together in one lawsuit if “they assert any right to relief jointly, severally, or in the

alternative with respect to or arising out of the same transaction, occurrence, or series of

transactions or occurrences.” Fed. R. Civ. P. 20(a)(1)(A). As the Court of the Appeals for

the Seventh Circuit has stated, “[a] litigant cannot throw all of his grievances, against

dozens of different parties, into one stewpot.” Wheeler v. Wexford Health Sources, Inc., 689

F.3d 680, 683 (7th Cir. 2012). Yet this is what plaintiff has done once more despite being

warned about the consequences.

       Specifically, if a complaint includes unrelated claims against different defendants in

violation of Rule 20, a court may order that the lawsuit be severed. Lee v. Cook Cty., Ill.,

635 F.3d 969, 971 (7th Cir. 2011); In re High Fructose Corn Syrup Antitrust Litig., 361 F.3d

439, 441 (7th Cir. 2004); Aiello v. Kingston, 947 F.2d 834, 835 (7th Cir. 1991). Even when

the claims are related, the court has authority under Rule 21 (and its own inherent

authority) to sever claims and parties in a lawsuit when it would be unwieldy to maintain

so many claims against so many different defendants in a single case. See Lee, 635 F.3d at

971; In re High Fructose Corn Syrup Antitrust Litig., 361 F.3d at 441.

       Here, the court already explained to DeBauche that his allegations outlined at least

ten lawsuits against some 15-20 different defendants in each of these cases in violation of

Rule 20, as well as contained vague allegations related to each defendant’s personal

involvement in alleged constitutional violations in violation of the requirements of Federal


                                              8
       Case: 3:17-cv-00454-wmc Document #: 63 Filed: 03/31/21 Page 9 of 14




Rule of Civil Procedure 8. As such, the court also required DeBauche to submit a proposed

amended complaint that not only clarified the claim(s) DeBauche actually intended to

pursue, but also provided more specific allegations about each proposed defendant’s

involvement in the events comprising his claims. Nevertheless, DeBauche’s proposed

amended complaints not only suffer from all the same problems, but most problematic of

all, they give no guidance as to which of his myriad claims and defendants, that plaintiff

values over others were this court inclined to try to pick out a discrete set of claims and

defendants from the soup of both still before it.

       Indeed, in the ’454 case, his claims range from challenges to his conditions of

confinement and access to the courts in 2017 to challenging the constitutionality of

conduct reports he received in 2019 and 2020. Likewise, in the ’524 case, DeBauche

challenges not only the medical care he has been receiving at Columbia since 2006, for a

variety of issues from the treatment of his skin condition, to problems with his colon and

prostate, to dental care and mental health treatment, all of which involve different medical

professionals. He would also challenge the fact he has been financially responsible for

certain treatment, and he appears to be seeking to include claims related to events that

have occurred since he filed this lawsuit, adding yet more defendants and claims into the

mix.

       Assuming, for a moment, these completely unrelated events shared a common

defendant, DeBauche might have been allowed to join them under Rule 18, but that is not

the case. And although there is some overlap with respect to the medical professionals that

treated him in the ’524 case, not all of the claims he details in that lawsuit could be


                                             9
     Case: 3:17-cv-00454-wmc Document #: 63 Filed: 03/31/21 Page 10 of 14




appropriately joined, because DeBauche includes numerous claims that either do not

identify any specific defendant or do not share a common defendant. Finally, even if there

were a common defendant or event, joining all these claims and defendants in one lawsuit

would be unworkable, and thus subject to severance pursuant to Federal Rule of Civil

Procedure 21.

       Which leads to the next question: can the court sever any of these lawsuits based

on DeBauche’s amended complaints? On one hand, the general rule is that the court either

severs the action into separate lawsuits or dismisses the improperly joined defendants. See

Owens v. Hinsley, 635 F.3d 950, 952 (7th Cir. 2011) (citing Federal Rule of Civil Procedure

21). However, as mentioned, the court is unable to discern from DeBauche’s unrelated

and vaguely described grievances in each lawsuit, which lawsuits or defendants would be

appropriate to sever, or dismiss, much less which DeBauche would choose. As such, the

court is left to infer that DeBauche remains intent on pursuing these two lawsuits as broad

challenges to his ability to access the courts, administrative confinements, a variety of

conduct reports, and wide-ranging medical care.

       Given that defendant has already been warned that this is the exact type of

disjointed lawsuit that the Seventh Circuit has “repeatedly urged” district courts to avoid,

the court is left with no options. See Owens v. Evans, 878 F.3d 559, (7th Cir. 2017) (noting

that a lawsuit in which plaintiff grouped grievances from events from four different

institutions and failed to specify each defendants’ involvement, employed an unacceptable

“scattershot strategy” prohibited by Rule 20(a)(2)). Indeed, given DeBauche’s inclination

to add claims and defendants to these lawsuits instead of omitting them as instructed,


                                            10
      Case: 3:17-cv-00454-wmc Document #: 63 Filed: 03/31/21 Page 11 of 14




allowing DeBauche an opportunity to amend his complaints for a third time is pointless.

Accordingly, at this point, “[t]he better strategy is to dismiss this case without prejudice in

its entirety,” so that Debauche can “file new lawsuits, should he choose, addressing the

issues raised” in his proposed amended complaint in more discrete fashion. See Blackshear

v. Thurston, No. 19-cv-299-JPS, 2020 WL 1689782, at *2 (E.D. Wis. Apr. 7, 2020). If

anything, the Seventh Circuit has encouraged courts to take this approach, “not only to

prevent the sort of morass” produced by such unrelated multi-claim, multi-defendant suits,

“but also to ensure that prisoners pay the required filings fees” under the PLRA. George v.

Smith, 507 F.3d 605, 607 (7th Cir. 2007); see also Bogie v. Rosenberg, 705 F.3d 603, 608

(7th Cir. 2013) (“Leave to amend need not be granted, however, if it is clear that any

amendment would be futile.”).       Accordingly, these lawsuit will be dismissed without

prejudice but also without leave to amend.



II. Plaintiff’s other motions

       Finally, DeBauche has filed multiple, unrelated motions, which the court will deny

for the reasons that briefly follow. First, DeBauche seeks a change of venue (’454 case,

dkt. #57; ’524 case, dkt. #39), asking that I recuse myself from this case, since DeBauche

has experienced delays and was unsuccessful in a previous lawsuit before this court.

However, an adverse ruling in one of DeBauche’s other lawsuits is not evidence of bias.

See Liteky v. United States, 510 U.S. 540, 555 (1994) (by themselves, judicial rulings are

not a sufficient basis for recusal). Since DeBauche does not otherwise identify any basis

from which it would be reasonable to infer that I am, in fact, biased against him, nor even

articulate an appearance of bias, this motion must be denied.
                                              11
     Case: 3:17-cv-00454-wmc Document #: 63 Filed: 03/31/21 Page 12 of 14




       DeBauche also filed motions for assistance in recruiting counsel. (’454 case, dkt.

#58; ’524 case, dkt. #42.) If the court had reason to be believe that DeBauche lacked the

ability to read or understand the court’s earlier order and craft a complaint that complied

with Rules 8 and 20, it might well be inclined to recruit counsel for him, at least for the

limited purpose of drafting an amended complaint. However, DeBauche’s submissions

suggest quite the contrary.    His submissions suggest a clear recollection of the facts

underlying his proposed claims, as well as an understanding of the legal standards related

to those claims. Although DeBauche states that he is untrained in the law and that his

access to the law library and legal materials is limited or prevented by Columbia staff, the

court has no reason to infer that these circumstances have in any way prevented him from

crafting an amended complaint that limits his claims and defendants to either lawsuit. As

such, the court suspects recruiting counsel for DeBauche or granting him any other form

of relief he seeks in his motions would be a fool’s errand. See Pruitt v. Mote, 503 F.3d 647

(7th Cir. 2007) (en banc) (the central question in deciding whether to request counsel for

an indigent civil litigant is “whether the difficulty of the case -- factually and legally --

exceeds the particular plaintiff’s capacity as a layperson to coherently present it to the

judge or jury himself”).

       As for DeBauche’s last motion for a preliminary injunction or temporary restraining

order (’524 case, dkt. ##40, 41), it, too, must be denied. In particular, DeBauche seeks

an order: (1) prohibiting Columbia employees from turning off their body cameras, and

deleting audio/video records from body, wall and unit cameras related to the search of

DeBauche’s property; (2) prohibiting defendants from violating policies related to access


                                             12
      Case: 3:17-cv-00454-wmc Document #: 63 Filed: 03/31/21 Page 13 of 14




to mailing supplies and the ability to use the telephone; (3) prohibiting defendants from

falsifying conduct reports against him, and using those conduct reports to keep him in

administrative confinement; (4) prohibiting defendants from denying him personal

property items; (5) requiring defendants to use soft restraints when transporting him; (6)

prohibiting defendants from reading DeBauche’s legal mail, refusing to replace batteries,

and withholding his personal property; (7) requiring defendants to provide him medical

insoles and diabetic shoes, a medical mattress and additional pillow, and treatment for his

allergies and scalp condition; and (8) ensuring that defendants remove DeBauche from any

area prior to the use of tear gas or similar incapacitating agents.

        If anything, this laundry list only confirm DeBauche’s obstinate refusal to narrow

his claims or the number of defendants. Regardless, given that DeBauche may not proceed

on any claims in this lawsuit, his motion for preliminary injunctive relief will be denied as

moot.

                                           ORDER

        IT IS ORDERED that:

        1) Plaintiff David D. DeBauche’s amended complaints in the ’454 and ’524 cases
           are DISMISSED without prejudice under Federal Rule of Civil Procedure 20.

        2) Plaintiff’s motion in the ’454 case to modify complaint to change the requested
           damages (dkt. #53) is DENIED as moot.

        3) Plaintiff’s motions in the ’454 case for a change in venue and for appointment
           of counsel (’454 case, dkt. ##57, 58; ’524 case, dkt. ##39, 42) are DENIED
           as moot.




                                             13
Case: 3:17-cv-00454-wmc Document #: 63 Filed: 03/31/21 Page 14 of 14




 4) Plaintiff’s motion for a preliminary injunction or temporary restraining order
    (’524 case, dkt. ##40, 41) is DENIED.

 Entered this 31st day of March, 2021.

                                   BY THE COURT:

                                   /s/
                                   __________________________________
                                   WILLIAM M. CONLEY
                                   District Judge




                                     14
